Title: General Orders, 22 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Kingsbridge Sunday July 22d 1781
                     Parole Versailles
                     Countersigns Lauzun
                  Le Val
                  For the day Tomorrow
                  Major General LincolnLieutenant Colonel FernaldMajor KeithInspector Captain ConverseThe Troops will lay on their Arms and the officers will pay attention to their Platoons.
               